157 Ga. App. 94 (1981)
276 S.E.2d 144
BEASLEY
v.
THE STATE.
61015.
Court of Appeals of Georgia.
Decided January 12, 1981.
Clayton Jones, Jr., for appellant.
William S. Lee, District Attorney, for appellee.
QUILLIAN, Chief Judge.
The defendant appeals his conviction for being a habitual violator under Code Ann. § 68B-308, for driving under the influence and for improper backing. His sole enumeration of error is the admission into evidence of state's exhibit number one (the defendant's driving record maintained by the Department of Public Safety). Held:
At the time exhibit one was offered into evidence counsel for defendant stated: "the Defendant would object to the admission into evidence of State's Exhibit  State's Proposed Exhibit Number 1 on the ground it contains a large number of matters with which this Defendant is not charged; that is a conglomeration of about three matters of which he is charged and which the officer testified to under the Court's ruling, but part of this is irrelevant. It's immaterial and would be highly prejudicial to the Defendant to introduce the entire exhibit as such with the material in it."
"The established rule is that, where an objection goes to the whole of the evidence, if any part of it is admissible, the objection is properly overruled." Clarke v. State, 221 Ga. 206, 214 (144 SE2d 90). "A party objecting to evidence must specify the portion which is objectionable, and if he fails to point out exactly that portion which is objectionable and move its exclusion he cannot complain that the whole of the evidence objected to, a part of which was admissible, was *95 admitted over his objection." Turner v. McKee, 97 Ga. App. 531, 536 (2) (103 SE2d 658). Accord, Gully v. State, 116 Ga. 527 (2) (42 S.E. 790).
For yet another reason no basis for reversal has been shown. The evidence that the defendant was a habitual violator was undisputed and established such fact beyond a reasonable doubt. Thus, applying the standard of Johnson v. State, 238 Ga. 59 (230 SE2d 869) it was highly probable that the admission of the entire exhibit (rather than a portion thereof) did not contribute to the verdict rendered. See Hamilton v. State, 239 Ga. 72, 76 (235 SE2d 515).
Judgment affirmed. Shulman, P. J., and Carley, J., concur.